284 S.W.2d 416 (1955)
O. C. BLOSS, Appellant,
v.
Astor ALSTON, Appellee.
No. 3189.
Court of Civil Appeals of Texas, Eastland.
November 18, 1955.
Ash & Acklen, Abilene, for appellant.
Thomas L. Blanton, Albany, for appellee.
GRISSOM, Chief Justice.
O. C. Bloss has appealed from a judgment overruling his plea of privilege to be sued in the county of his residence. On appellant's motion, the time for filing the transcript and statement of facts was extended. Said record was thereafter filed on April 1, 1955. Appellant has not yet filed briefs or offered an excuse for such failure. Texas Rules of Civil Procedure, 414 provides that appellant shall file briefs in this court within thirty days after filing the transcript and statement of facts. R.C. P. 415 provides that when an appellant has failed to file his brief within the time prescribed the appellate court may dismiss the appeal for want of prosecution, unless good cause is shown for such failure and that appellee has not suffered material injury thereby. Since appellant has not filed briefs and has not attempted to show either good cause for such failure or that appellee has not suffered injury thereby, the appeal is dismissed at appellant's cost. Schkade v. Independent-Eastern Torpedo Co., Tex.Civ. App., 168 S.W.2d 281, 282; Liberty Mutual Insurance Company v. Thrasher, Tex.Civ. App., 190 S.W.2d 596.
The appeal is dismissed.